Exhibit 10.37

PS BUSINESS PARKS, INC.

RETIREMENT PLAN FOR NON-EMPLOYEE DIRECTORS, as amended

1.PURPOSE.

The Plan is intended to promote the best interests of the Corporation by
enhancing the Corporation’s ability to attract and retain highly qualified
non-employee directors and by rewarding the Corporation’s current non-employee
directors for their services to the Corporation.

2.DEFINITIONS.

Whenever the following terms are used in this Plan, they shall have the meaning
specified below:

 

  (a) “Act” means the Securities Act of 1933, as amended.

 

  (b) “Administrator” means the Board or the Committee, whichever shall be
administering the Plan from time to time in the discretion of the Board, as
described in Section 4(a) of the Plan.

 

  (c) “Board” means the Board of Directors of the Corporation.

 

  (d) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (e) “Committee” means the committee appointed by the Board in accordance with
Section 4(a) of the Plan.

 

  (f) “Common Stock” means the common stock, par value $.01 per share, of the
Corporation.

 

  (g) “Corporation” means PS Business Parks, Inc., a California corporation.

 

  (h) “Directors” means, collectively, all non-employee directors, duly elected
to the Board by the Corporation’s stockholders or otherwise in accordance with
the Corporation’s Bylaws.

 

  (i) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

  (j) “Fair Market Value” shall mean the value of one (1) Share of Common Stock,
determined as follows, without regard to any restriction other than a
restriction which, by its terms, will never lapse:

 

  (i) If the Shares are traded on an exchange, the closing price per Share on
the principal exchange on which Shares are listed on the date of valuation or,
if no sales occurred on that date, then the average of the highest bid and
lowest asked prices on such exchange at the end of the day on such date;

 

  (ii) If the Shares are not traded on an exchange but are otherwise traded
over-the-counter, the average of the highest bid and lowest asked prices quoted
in the National Association of Securities Dealers, Inc. Automated Quotation
System (“NASDAQ”) as of the close of business on the date of valuation, or, if
on such day such security is not quoted in the NASDAQ system, the average of the
representative bid and asked prices on such date in the domestic
over-the-counter market as reported by the National Quotation Bureau, Inc., or
any similar successor organization; and

 

  (iii) If neither (i) nor (ii) applies, the fair market value as determined by
the Administrator in good faith. Such determination shall be conclusive and
binding on all persons.

 

  (k) “Grant” means any stock award granted pursuant to the Plan.

 

  (l) “Grantee” means a Director who has received a Grant pursuant to Section 4
hereof.

 

  (m) “Non-employee Director” for purposes of eligibility for Grants under this
Plan means a director who is not employed as an officer, employee or consultant
of the corporation while serving as a Director.



--------------------------------------------------------------------------------

  (n) “Plan” means the PS Business Parks, Inc. Retirement Plan for Non-Employee
Directors as it may be amended from time to time.

 

  (o) “Retirement” means a Director’s termination from service as a member of
the Board, provided that no Director removed for cause from the Board shall be
deemed to have retired from the Board.

 

  (p) “Service” means service as a non-employee director of the Corporation,
including service prior to the adoption of the Plan.

 

  (q) “Share” means one (1) share of Common Stock, adjusted in accordance with
Section 7 of the Plan (if applicable).

3. EFFECTIVE DATE.

The Plan was adopted by the Board and subsequently approved by stockholders of
the Corporation on May 4, 2004 and is effective as of such date (the “Effective
Date”). The Plan was amended to increase the maximum Grant under the Plan on
December 14, 2011 and November 20, 2014, effective on such dates. The Plan has
no termination date.

4. ADMINISTRATION AND ELIGIBILITY.

 

  (a) Administrator. The Plan shall be administered, in the discretion of the
Board from time to time, by the Board or by the Nominating/Corporate Governance
Committee or such other committee appointed by the Board that shall consist of
not less than two (2) members of the Board each of whom is a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act and an
“outside director” within the meaning of Rule 162m of the Code. Subject to the
express provisions of the Plan, the Administrator shall have the authority to
construe and interpret the Plan and to define the terms used in the Plan, to
prescribe, amend and rescind rules and regulations relating to the
administration of the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan. The interpretation and
construction by the Administrator of any provisions of the Plan and all other
decisions of the Administrator shall be made in the Administrator’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Grant. No director or person acting pursuant to
authority delegated by the Board shall be liable for any action or determination
relating to or under the Plan or any Grant made in good faith.

 

  (b) Participation. The Grantees shall consist exclusively of non-employee
Directors of the Corporation. Provided a Director otherwise meets the Service
requirements for a Grant under the Plan, prior service as an employee of the
Corporation shall not disqualify such Director from receiving a Grant under the
Plan.

5. STOCK.

The stock subject to Grants awarded under the Plan shall be Shares of the
Corporation’s authorized but unissued or reacquired Common Stock. The aggregate
number of Shares which may be issued upon exercise of Grants under the Plan
shall be seventy thousand (70,000), subject to any adjustment pursuant to
Section 7 hereof. The number of Shares subject to additional Grants at any time
shall not exceed the number of Shares remaining available for issuance under the
Plan.

6. TERMS AND CONDITIONS OF GRANTS.

 

  (a)

Grant of Deferred Stock Awards. Each Director who joins the Board on or after
November 20, 2014 shall be awarded a Grant of 8,000 deferred Shares of Common
Stock of the Corporation which shall vest in eight (8) equal annual installments
on each of the first eight (8) anniversaries of the date the Director commenced
Service on the Board provided the Director continues in

 

2



--------------------------------------------------------------------------------

  Service on each such date and subject to the availability of Shares as
specified in Section 5 of the Plan. Further, each Director who was a member of
the Board prior to November 20, 2014 shall be granted additional deferred shares
in an amount and subject to a vesting schedule such that the total amount of
deferred shares granted to such Director pursuant to the Plan and the applicable
vesting schedule will replicate the amount and schedule that would have existed
if the terms of this Section 6(a) had been in effect when such Director
initially joined the Board. Shares shall be distributed to each Director in
satisfaction of the Grant, to the extent vested, as soon as practicable after
Retirement. The securities to be issued under this Plan shall be subject to
adjustment in accordance with the provisions of Section 7 of the Plan. For the
avoidance of doubt, nothing in this Section 6(a) shall operate to result in a
duplication of Share awards for any Director who was a member of the Board prior
to the effective date of this amendment.

 

  (b) Grant of Dividend Equivalent Rights. Each Director will be entitled to
receive, upon the Company’s payment of a cash dividend on outstanding Shares, a
cash payment for each the Director’s deferred Shares that is vested as of the
record date for such dividend equal to the per-share dividend paid on Shares.

 

  (c) Payment of Taxes; Related Matters. In the event the Corporation determines
it is required to withhold state, local or Federal income tax as a result of the
grant of a Grant, the Corporation may require a Grantee to make arrangements
satisfactory to the Corporation to enable it to satisfy such withholding
requirements. Payment of such withholding requirements may be made, in the
discretion of the Administrator, (i) in cash, (ii) by delivery of Shares
registered in the name of the Grantee, or by the Corporation not issuing such
number of Shares subject to the Grant having a Fair Market Value at the
effective date of the Grant or the date of such vesting equal to the amount to
be withheld, or (iii) any combination of (i) and (ii) above. An election under
the preceding sentence may only be made during the period beginning on the third
business day following the date of release of quarterly and annual summary
statements of sales and earnings and ending on the twelfth business day
following such date and only if such period occurs before the date the
Corporation requires payment of the withholding tax. The election need not be
made during such trading window if (a) it is made at least six (6) months prior
to the date of the Grant or (b) counsel to the Corporation determines that
compliance with such requirement is unnecessary. In addition, counsel to the
Corporation may impose additional restrictions on the Grantee’s ability to
satisfy tax withholding with Shares if counsel determines such restrictions are
in the best interests of the Corporation.

7. EFFECT OF CHANGES IN CAPITALIZATION.

7.1 Changes in Stock. If the number of outstanding Shares of Common Stock is
increased or decreased or the Shares of Common Stock are changed into or
exchanged for a different number or kind of shares or other securities of the
Company on account of any recapitalization, reclassification, stock split,
reverse stock split, combination of shares, exchange of shares, stock dividend
or other distribution payable in capital stock, or other increase or decrease in
such shares effected without receipt of consideration by the Company occurring
after the Effective Date, the number and class of securities for which Grants
may be made under the Plan, and the maximum Grant level upon Retirement, shall
be appropriately adjusted by the Administrator to the extent determined by the
Administrator. In the event of a spin-off by the Company of the shares of a
subsidiary, a stock dividend for which the Company will claim a dividends paid
deduction under Section 561 of the Code (or any successor provision), a pro rata
distribution to all shareholders of other assets of the Company, or any
distribution to holders of Shares other than an ordinary cash dividend, the
Administrator may, but shall not be required to, make appropriate adjustments to
the number and class of securities for which Grants shall be awarded and the
maximum Grant level upon Retirement.

7.2 Reorganization, Sale of Assets or Sale of Stock Which Involves a Change of
Control. Subject to the exceptions set forth in the last sentence of this
Section 7.2, upon the occurrence of a “Change of Control” (as defined below),
the Administrator may in its sole discretion make Grants of securities of a

 

3



--------------------------------------------------------------------------------

successor corporation, or a parent, subsidiary or affiliate thereof, with
appropriate adjustments as to the number and class of securities, and the
maximum Grant level upon Retirement, to the extent determined by the
Administrator. For purposes of this Section 7.2, a “Change of Control” shall be
deemed to occur upon (i) the dissolution or liquidation of the Company or upon a
merger, consolidation, or reorganization of the Company with one or more other
entities in which the Company is not the surviving entity, (ii) a sale of
substantially all of the assets of the Company to another entity, or (iii) any
transaction (including without limitation a merger or reorganization in which
the Company is the surviving corporation) which results in any person or entity
(other than B. Wayne Hughes and members of his family and their affiliates)
owning 50% or more of the combined voting power of all classes of stock of the
Company. This Section 7.2 shall not apply to any Change of Control to the extent
that (A) provision is made in writing in connection with such Change of Control
for the continuation of the Plan and Grants or (B) a majority of the full Board
determines that such Change of Control shall not trigger application of the
provisions of this Section 7.2.

7.3 Adjustments. Adjustments under this Section 7 related to shares of Stock or
securities of the Company shall be made by the Administrator, whose
determination in that respect shall be final, binding and conclusive. No
fractional shares or other securities shall be issued pursuant to any such
adjustment, and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole share.

7.4 No Limitations on Company. The making of Grants pursuant to the Plan shall
not affect or limit in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations, or changes of its capital or
business structure or to merge, consolidate, dissolve, or liquidate, or to sell
or transfer all or any part of its business or assets.

8. SECURITIES LAW REQUIREMENTS.

 

  (a) Legality of Issuance. No Shares shall be issued upon the award of any
Grant unless and until the Corporation has determined that:

 

  (i) it and the Grantee have taken all actions required to register the award
of the Shares under the Act, or to perfect an exemption from the registration
requirements thereof;

 

  (ii) any applicable listing requirement of any stock exchange on which the
Common Stock is listed has been satisfied; and

 

  (iii) any other applicable provision of state or Federal law has been
satisfied.

 

  (b) Restrictions on Transfer; Representations of Grantee; Legends. Regardless
of whether the award of Shares under the Plan has been registered under the Act
or has been registered or qualified under the securities laws of any state, the
Corporation may impose restrictions upon the sale, pledge or other transfer of
such Shares (including the placement of appropriate legends on stock
certificates) if, in the judgment of the Corporation and its counsel, such
restrictions are necessary or desirable in order to achieve compliance with the
provisions of the Act, the securities laws of any state or any other law. In the
event that the award of Shares under the Plan is not registered under the Act
but an exemption is available which requires an investment representation or
other representation, each Grantee shall be required to represent that such
Shares are being acquired for investment, and not with a view to the sale or
distribution thereof, and to make such other representations as are deemed
necessary or appropriate by the Corporation and its counsel. Stock certificates
evidencing Shares acquired under the Plan pursuant to an unregistered
transaction shall bear the following restrictive legend (or similar legend in
the discretion of the Administrator) and such other restrictive legends as are
required or deemed advisable under the provisions of any applicable law:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933. THESE SECURITIES HAVE BEEN ACQUIRED FOR

 

4



--------------------------------------------------------------------------------

INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION AND MAY NOT BE OFFERED FOR SALE,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933 OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY IN FORM AND CONTENT TO THE ISSUER
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SUCH ACT.”

Any determination by the Corporation and its counsel in connection with any of
the matters set forth in this Section shall be conclusive and binding on all
persons.

 

  (c) Registration or Qualification of Securities. The Corporation may, but
shall not be obligated to, register or qualify the award of Shares pursuant to
the Plan under the Act or any other applicable law. The Corporation shall not be
obligated to take any affirmative action in order to cause the award of Shares
under the Plan to comply with any law.

 

  (d) Exchange of Certificates. If, in the opinion of the Corporation and its
counsel, any legend placed on a stock certificate representing Shares awarded
under the Plan is no longer required, the holder of such certificate shall be
entitled to exchange such certificate for a certificate representing the same
number of Shares but without such legend.

9. RIGHTS IN EVENT OF DEATH.

If the director ceases to be a member of the Board because of his or her death,
the executor or administrator of the director’s estate, or the person or persons
to whom rights with respect to a Grant have passed by bequest or inheritance, as
the case may be, shall be entitled to receive a Grant for the number of Shares
the Director would have received had the Director elected Retirement from the
Board effective as of such date.

10. AMENDMENT OF THE PLAN.

The Board may, from time to time, with respect to any Shares at the time not
subject to Grants, suspend or discontinue the Plan or revise or amend it in any
respect whatsoever, provided that no amendment or revision shall adversely
affect, without the affected Grantee’s written consent, the rights of any
Grantee to whom the Shares have been issued pursuant to the Plan.

11. GOVERNING LAW.

The validity and construction of this Plan and Grants hereunder shall be
governed by the laws of the State of California.

12. APPROVAL OF STOCKHOLDERS.

The Plan shall be subject to approval by the affirmative vote of the holders of
a majority of the outstanding shares present or represented and entitled to vote
at the 2004 annual meeting of stockholders of the Corporation.

13. EXECUTION.

After adoption and approval by the Board of the Plan, as amended, the
Corporation has caused its authorized officer to affix the corporate name and
seal hereto effective as of November 20, 2014.

 

PS BUSINESS PARKS, INC. By:  

s/ Joseph D. Russell, Jr.

Name:   Joseph D. Russell, Jr. Title:   President & Chief Executive Officer

 

5